Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 and 11 are allowable. The restriction requirement among invention I-VII , as set forth in the Office action mailed on 5/19/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 5/19/2021 is withdrawn.  Claims 3-4, 7-10, 13-16, and 18-19, directed to non-elected inventions II-VII are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Status of Claims
Claims 1 and 3-19 are allowed.

Claim Rejections - 35 USC § 112
In view of the amendments to the claims, the previous rejections of claims 1, 2, 5, 6, 11, 12, and 17 under 35 USC 112(a) and/or 35 USC 112(b) are hereby withdrawn.
Response to Arguments
Applicant’s arguments, see page 7 of the remarks, filed 22 December 2021, with respect to the rejection of claim 1 under 35 USC 102 have been fully considered and are persuasive.  The rejections of claims 1 and 6 under 35 USC 102(a)(1) and (a)(2) have been withdrawn. 
REASONS FOR ALLOWANCE
Claims 1 and 3-19 are allowable.
Claim 1 has been amended to include the limitations of previous claim 2, which were previously deemed to contain allowable subject matter.
See the office action mailed 23 September 2021 for the statement of reasons for the indication of allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872